DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-35 in the reply filed on 12/10/2021 is acknowledged.
Claim 36-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.01(a)).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 231 found in FIG. 5A; 261 found in FIG. 5A; 331 found in FIG. 5B; 361 .
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 29 recites the limitation “the first and second external electrodes” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes claim 29 will be read as if dependent of claim 28, which recites “first and second external electrodes”.
Claim 30 recites the limitation “the first and second external electrodes” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes claim 30 will be read as if dependent of claim 28, which recites “first and second external electrodes”.
Claim 31 recites the limitation “first and second cover portions” in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes claim 31 will be read as if dependent of claim 28, which recites “first and second cover portions”. Claim 31 further recites the limitation “the two or more layers” in line 5. There 
Claim 32 recites the limitation “the two or more layers” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. For examination purposes the examiner is taking “the two or more layers” to read “two or more layers”.

Appropriate correction and clarification is required. No new matter should be added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fukunaka et al (US 20200126721 and hereinafter Fukunaka ‘721).
In regards to claim 1, Fukunaka ‘721 discloses a capacitor component, comprising: a body (10 – FIG. 1; [0033]) comprising: 
a lamination portion (portion of 10 between 41a and 42a in FIG. 4) in which first internal electrodes (21 – FIG. 4; [0033]) and second internal electrodes (22 – FIG. 4; 
first and second margin portions (41 & 42 – FIG. 4; [0047]) disposed on respective opposing sides of the lamination portion in a second direction (W in FIG. 4) perpendicular to the first direction (seen in FIG. 4); and 
first and second external electrodes (51 & 52 – FIG. 3; [0034]) disposed on respective opposing sides of the body in a third direction (L in FIG. 3) and electrically connected to the first and second internal electrodes, respectively (seen in FIG. 3),
wherein each of the first and second margin portions comprises a reinforcing pattern (41b & 42b – FIG. 11; [0053]; see also [0061] & [0065], noting that layers 42a & 42b are formed to increase the hardness of the side margins, i.e. layers 42a & 42b are reinforcing patterns).

In regards to claim 2, Fukunaka ‘721 further discloses wherein an average width of the first and second margin portions is 20 µm or less (see [0072], noting thicknesses, i.e. widths, of 41 & 42 in a range of 5 to 20 µm).

In regards to claim 7, Fukunaka ‘721 further discloses wherein the reinforcing patterns comprise a ceramic material (described in [0057]).

In regards to claim 8.
Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwanaga et al (US 20120019100 and hereinafter Iwanaga ‘100).
In regards to claim 1, Iwanaga ‘100 discloses a capacitor component, comprising: a body (2a – FIG. 6; [0046]) comprising: 
a lamination portion (25 – FIG. 3; [0042]) in which first internal electrodes (7 – FIG. 3; [0042]) and second internal electrodes (8 – FIG. 3; [0042]) are alternately disposed to face each other in a first direction (T as seen in FIG. 6) with dielectric layers (6 – FIG. 3; [0051]) disposed therebetween (seen in FIG. 3); and
first and second margin portions (portions of 31 leftward and rightward of layers 6 in FIG. 6; [0075]) disposed on respective opposing sides of the lamination portion in a second direction perpendicular to the first direction (seen in FIG. 6); and 
first and second external electrodes (9 & 10 – FIG. 1; [0069]) disposed on respective opposing sides of the body in a third direction (L as seen in FIG. 6) and electrically connected to the first and second internal electrodes, respectively (described in [0052]), 
wherein each of the first and second margin portions comprises a reinforcing pattern (11 – FIG. 6; [0078]; see also [0087], noting nickel as a main constituent of internal dummy electrodes, i.e. internal dummy electrodes are reinforcing patterns).

In regards to claim 3, Iwanaga ‘100 further discloses wherein an average width of the reinforcing pattern in each of the first and second margin portions is 5 µm or less (see [0087], noting internal dummy electrodes having a thickness of 1.5 µm).

Claim(s) 1, 4-6, 9-11, 14-22, 24-26, 28-31 and 33-34 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Japanese Patent Document 2019106443 (JP 2019106443 and hereinafter JP2019106443).
In regards to claim 1, JP2019106443 discloses a capacitor component, comprising: a body (12, 22a & 22b - FIGs. 1 & 3; [0015], line 717 on page 18 and [0016], lines 743-744 & 753-754 on pages 18-19 of translation) comprising:
a lamination portion (12 - FIGs. 1 & 2; [0015], line 717 on page 18 of translation) in which first internal electrodes (16a - FIG. 2; [0033], lines 1136-1137 on page 28 of translation) and second internal electrodes (16b - FIG. 2; [0033], lines 1136-1137 on page 28 of translation) are alternately disposed to face each other in a first direction (x as seen in FIG. 2) with dielectric layers (14 - FIG. 2; [0015], line 720 on page 18 of translation) disposed therebetween (seen in FIG. 2); and
first and second margin portions (22a & 22b - FIG. 3; [0016], lines 743-744 & 753-754 on pages 18-19 of translation) disposed on respective opposing sides of the lamination portion in a second direction (y as seen in FIG. 3) perpendicular to the first direction (seen in FIG. 3); and
first and second external electrodes (30a & 30b - FIG. 2; [0039], lines 1265-1266 on page 31 of translation) disposed on respective opposing sides of the body in a third direction (z as seen in FIG. 2) (seen in FIG. 2) and electrically connected to the first and second internal electrodes, respectively (seen in FIG. 2),
wherein each of the first and second margin portions comprises a reinforcing pattern (25a & 25b - FIG. 3; [0018], lines 787 and 790 on page 19 of translation).

In regards to claim 4, JP2019106443 further discloses wherein the tensile strength of the reinforcing patterns is 1.1 times higher than tensile strength of the dielectric layers (reinforcing patterns 25a & 25b are indicated in [0019], lines 812-813 on page 20 of translation to be made of metal and would therefore have an inherently larger tensile strength than the dielectric layers made from ceramic).

In regards to claim 5, JP2019106443 further discloses wherein the reinforcing patterns comprise a metal (described in [0019], lines 812-813 on page 20 of translation).

In regards to claim 6, JP2019106443 further discloses wherein the reinforcing patterns include metal patterns disposed on ceramic sheets (described in [0019], lines 812-813 on page 20 and [0015], lines 719-720 & 729-730 on page 18 of translation, noting 25a & 25b being made of metal and 22a & 22b being formed from dielectric layers; see also [0030], lines 1086-1087, noting a dielectric ceramic can be used as a dielectric material).

In regards to claim 9, JP2019106443 further discloses wherein each of the first and second margin portions comprises two or more layers of reinforcing patterns (seen in FIG. 3).

In regards to claim 10, JP2019106443 further discloses wherein the two or more layers of reinforcing patterns have trend lines that are aligned with each other 

    PNG
    media_image1.png
    411
    625
    media_image1.png
    Greyscale



In regards to claim 11, JP2019106443 further discloses wherein the two or more layers of reinforcing patterns have trend lines that intersect with each other (reinforcing patterns 25a & 25b are indicated in [0060], lines 1872-1873 to be circular, and therefore a point of one end to a point of the other end in a direction having a greatest value among the length, width, and thickness of 25a and 25b, i.e. trend lines, are considered to intersect with each other as shown in annotated FIG. 5 below; thus JP2019106443 is considered to anticipate the limitation of claim 11).

    PNG
    media_image2.png
    411
    625
    media_image2.png
    Greyscale



In regards to claim 14, JP2019106443 discloses a capacitor component, comprising: a lamination portion (12 - FIGs. 1 & 2; [0015], line 717 on page 18 of translation) in which first internal electrodes (16a - FIG. 2; [0033], lines 1136-1137 on page 28 of translation) and second internal electrodes (16b - FIG. 2; [0033], lines 1136-1137 on page 28 of translation) are alternately disposed to face each other in a first direction (x as seen in FIG. 2) with respective dielectric layers (14a - FIG. 2; [0015], line 720 on page 18 of translation) interposed therebetween (seen in FIG. 2); and
first and second external electrodes (30a & 30b - FIG. 2; [0039], lines 1265-1266 on page 31 of translation) electrically connected to the first and second internal electrodes, respectively (seen in FIG. 2),
wherein the lamination portion comprises a capacitance forming portion (12 - FIGs. 1 & 2; [0015], line 717 on page 18 of translation) in which capacitance is formed 
first and second cover portions (20a & 20b - FIGs. 2 & 3; [0015], lines 720 and 730 on page 18 of translation) respectively disposed above an uppermost internal electrode and below a lowermost internal electrode of the capacitance forming portion (seen in FIG. 2), and
the first and second cover portions comprise a reinforcing pattern (25a & 25b - FIG. 2; [0018], lines 787 and 790 on page 19 of translation).

In regards to claim 15, JP2019106443 further discloses wherein tensile strength of the reinforcing pattern is 1. 1 times higher than tensile strength of the dielectric layers (reinforcing patterns 25a & 25b are indicated in [0019], lines 812-813 on page 20 of translation to be made of metal and would therefore have an inherently larger tensile strength than the dielectric layers made from ceramic).

In regards to claim 16, JP2019106443 further discloses wherein the reinforcing pattern comprises a metal or a ceramic material (described in [0019], lines 812-813 on page 20 of translation).

In regards to claim 17, JP2019106443 further discloses wherein at least one of the first and second cover portions comprises two or more layers of reinforcing patterns (seen in FIG. 2).

In regards to claim 18, JP2019106443 further discloses an average thickness of the first and second internal electrodes being 0.4 µm or less (described in [0038], line 1250 on page 30 of translation – wherein the thickness is 0.2 µm).

In regards to claim 19, JP2019106443 discloses a capacitor component comprising: a lamination portion (12 - FIGs. 1 & 2; [0015], line 717 on page 18 of translation) in which first internal electrodes (16a - FIG. 2; [0033], lines 1136-1137 on page 28 of translation) and second internal electrodes (16b - FIG. 2; [0033], lines 1136-1137 on page 28 of translation) are alternately disposed to face each other in a first direction (x as seen in FIG. 2) with respective dielectric layers (14a - FIG. 2; [0015], line 720 on page 18 of translation) interposed therebetween (seen in FIG. 2); and
first and second margin portions (22a & 22b - FIG. 3; [0016], lines 743-744 & 753-754 on pages 18-19 of translation) disposed on respective opposing sides of the lamination portion opposite each other in a second direction (y as seen in FIG. 3) perpendicular to the first direction (seen in FIG. 3),
wherein at least one of the first and second margin portions comprises a plurality of reinforcing patterns (25a & 25b - FIG. 3; [0018], lines 787 and 790 on page 19 of translation) disposed in a plane parallel to the first direction to be spaced apart from each other and electrically isolated from the first and second internal electrodes (seen in FIG. 3).

In regards to claim 20, JP2019106443 further discloses wherein the plurality of reinforcing patterns are spaced apart from each other in the first direction (seen in FIG. 3).

In regards to claim 21, JP2019106443 further discloses wherein the plurality of reinforcing patterns are spaced apart from each other in a third direction (z as seen in FIG. 2) orthogonal to the first and second directions (seen in FIG. 5).

In regards to claim 22, JP2019106443 further discloses wherein the at least one of the first and second margin portions comprises reinforcing patterns disposed in two or more layers spaced apart from each other in the second direction (seen in FIG. 5), and reinforcing patterns in each layer of the two or more layers are disposed to be spaced apart from each other in the plane parallel to the first direction (seen in FIGs. 3 & 5).

In regards to claim 24, JP2019106443 further discloses first and second external electrodes (30a & 30b - FIG. 2; [0039], lines 1265-1266 on page 31 of translation) disposed on respective opposing sides of the lamination portion opposite each other in a third direction (z as seen in FIG. 2) orthogonal to the first and second directions (seen in FIG. 2), and respectively electrically connected to the first and second internal electrodes (seen in FIG. 2).

In regards to claim 25, JP2019106443 further discloses wherein the reinforcing patterns have tensile strength that is 1.1 times higher than tensile strength of the dielectric layers (reinforcing patterns 25a & 25b are indicated in [0019], lines 812-813 on page 20 of translation to be made of metal and would therefore have an inherently larger tensile strength than the dielectric layers made from ceramic).

In regards to claim 26, JP2019106443 further discloses wherein the reinforcing patterns include metal patterns disposed on ceramic sheets (described in [0019], lines 812-813 on page 20 and [0015], lines 719-720 & 729-730 on page 18 of translation, noting 25a & 25b being made of metal and 22a & 22b being formed from dielectric layers; see also [0030], lines 1086-1087, noting a dielectric ceramic can be used as a dielectric material).

In regards to claim 28, JP2019106443 discloses a capacitor component, comprising: a lamination portion (12 - FIGs. 1 & 2; [0015], line 717 on page 18 of translation) in which first internal electrodes (16a - FIG. 2; [0033], lines 1136-1137 on page 28 of translation) and second internal electrodes (16b - FIG. 2; [0033], lines 1136-1137 on page 28 of translation) are alternately disposed to face each other in a first direction (x as seen in FIG. 2) with respective dielectric layers (14a - FIG. 2; [0015], line 720 on page 18 of translation) interposed therebetween (seen in FIG. 2); and
first and second external electrodes (30a & 30b - FIG. 2; [0039], lines 1265-1266 on page 31 of translation) electrically connected to the first and second internal electrodes, respectively (seen in FIG. 2),

at least one of the first and second cover portions comprises a plurality of reinforcing patterns (25a & 25b - FIG. 2; [0018], lines 787 and 790 on page 19 of translation) disposed in a plane orthogonal to the first direction to be spaced apart from each other and electrically isolated from the first and second external electrodes (seen in FIG. 2).

In regards to claim 29, JP2019106443 further discloses wherein the first and second external electrodes respectively contact the first and second internal electrodes on opposing surfaces of the lamination portion opposite each other in a third direction (z as seen in FIG. 2) (seen in FIG. 2), and the plurality of reinforcing patterns are spaced apart from each other in the third direction (seen in FIG. 2).

In regards to claim 30, JP2019106443 further discloses wherein the first and second external electrodes respectively contact the first and second internal electrodes on opposing surfaces of the lamination portion opposite each other in a third direction (z as seen in FIG. 2) (seen in FIG. 2), and the plurality of reinforcing patterns are spaced apart from each other in a second direction (y as seen in FIG. 5) orthogonal to the first and third directions (seen in FIG. 5).

In regards to claim 31, JP2019106443 further discloses wherein the at least one of the first and second cover portions comprises reinforcing patterns disposed in two or more layers spaced apart from each other in the first direction (seen in FIGs. 2 & 3), and reinforcing patterns in each layer of two or more layers are disposed to be spaced apart from each other in the plane orthogonal to the first direction (seen in FIG. 4).

In regards to claim 33, JP2019106443 further discloses wherein the reinforcing patterns have tensile strength that is 1.1 times higher than tensile strength of the dielectric layers (reinforcing patterns 25a & 25b are indicated in [0019], lines 812-813 on page 20 of translation to be made of metal and would therefore have an inherently larger tensile strength than the dielectric layers made from ceramic).

In regards to claim 34, JP2019106443 further discloses wherein the reinforcing patterns include metal patterns disposed on ceramic sheets (described in [0019], lines 812-813 on page 20 and [0015], lines 719-720 & 729-730 on page 18 of translation, noting 25a & 25b being made of metal and 20a & 20b being formed from dielectric layers; see also [0030], lines 1086-1087, noting a dielectric ceramic can be used as a dielectric material).

Claim(s) 28 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al (US 20150016014 and hereinafter Park ‘014).
In regards to claim 28, Park ‘014 discloses a capacitor component, comprising: a lamination portion (110 – FIG. 1; [0055]) in which first internal electrodes (121 – FIG. 4; [0055]) and second internal electrodes (122 – FIG. 4; [0055]) are alternately disposed to face each other in a first direction (upward in FIG. 4) with respective dielectric layers (111 – FIG. 4; [0055]) interposed therebetween (seen in FIG. 4); and 
first and second external electrodes (131 & 132 – FIG. 4; [0055]) electrically connected to the first and second internal electrodes, respectively (seen in FIG. 4), 
wherein the lamination portion comprises first and second cover portions (112 & 113 – FIG. 4; [0066]) respectively disposed above an uppermost internal electrode and below a lowermost internal electrode of the first and second internal electrodes (seen in FIG. 4), and 
at least one of the first and second cover portions comprises a plurality of reinforcing patterns (123’ & 124’ – FIG. 14; [0080]) disposed in a plane orthogonal to the first direction to be spaced apart from each other and electrically isolated from the first and second external electrodes (seen in FIG. 14 and described in [0080]).

In regards to claim 32, Park ‘014 further discloses wherein the reinforcing patterns in one layer overlap in the first direction with gaps between reinforcing patterns in another layer of two or more layers (seen in FIG. 16, noting reinforcing patterns 125b and 126b overlap with gaps between reinforcing patterns 125a and 126a).

Claim(s) 28 and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung et al (US 20140233150 and hereinafter Chung ‘150).
In regards to claim 28, Chung ‘150 discloses a capacitor component, comprising: a lamination portion (110 – FIG. 1; [0031]) in which first internal electrodes (120 contacting leftward external electrode 130 in FIG. 1; [0031]) and second internal electrodes (120 contacting rightward external electrode 130 in FIG. 1; [0031]) are alternately disposed to face each other in a first direction (upward in FIG. 1) with respective dielectric layers (111 – FIG. 1; [0032]) interposed therebetween (seen in FIG. 1); and 
first and second external electrodes (leftward and rightward electrodes 130 in FIG. 1; [0031]) electrically connected to the first and second internal electrodes, respectively (seen in FIG. 1), 
wherein the lamination portion comprises first and second cover portions (portions of 110 upward from topmost electrode 120 and downward from bottommost electrode 120 in FIG. 1) respectively disposed above an uppermost internal electrode and below a lowermost internal electrode of the first and second internal electrodes (seen in FIG. 1), and 
at least one of the first and second cover portions comprises a plurality of reinforcing patterns (144 – FIG. 2; [0031]) disposed in a plane orthogonal to the first direction to be spaced apart from each other and electrically isolated from the first and second external electrodes (seen in FIG. 2).

In regards to claim 35, Chung ‘150 further discloses wherein the reinforcing patterns include ceramic patterns (see [0037], noting that 144 may include an oxide film, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over JP2019106443 in view of Chung ‘150.
In regards to claim 13, JP2019106443 further discloses wherein the two or more layers of the reinforcing pattern comprise a metal pattern printed on a ceramic sheet (described in [0019], lines 812-813 on page 20 and [0015], lines 719-720 & 729-730 on page 18 of translation, noting 25a & 25b being made of metal and 22a & 22b 
Chung '150 discloses reinforcing patterns (144 – FIG. 2; [0037]) comprising a ceramic pattern (see [0037], noting that pattern 144 may include an oxide film, i.e. ceramic) printed on a ceramic sheet (sheet of ceramic 111 between 142 and 144 in FIG. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of JP2019106443 such that the reinforcing patterns comprise a ceramic pattern printed on a ceramic sheet, as taught by Chung ‘150, in order to have sufficient warpage strength and to prevent delamination ([0048] and Table 1).

In regards to claim 27, JP2019106443 fails to explicitly disclose wherein the reinforcing patterns include ceramic patterns disposed on ceramic sheets.
Chung ‘150 discloses reinforcing patterns (144 – FIG. 2; [0037]) including ceramic patterns (see [0037], noting that pattern 144 may include an oxide film, i.e. ceramic) disposed on ceramic sheets (sheet of ceramic 111 between 142 and 144 in FIG. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of JP2019106443 such that the reinforcing patterns include ceramic patterns disposed on ceramic sheets, .

Allowable Subject Matter
Claims 12 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to Claim 12, specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of wherein the two or more layers of reinforcing patterns have trend lines that are aligned with each other, and the reinforcing patterns in one layer overlap in the second direction with gaps between reinforcing patterns in another layer of the two or more layers.

In regards to Claim 23, specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of wherein the reinforcing patterns in one layer overlap in the second direction with gaps between reinforcing patterns in another layer of the two or more layers.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20200066450 – FIGs. 2B & 2C
US 20170345569 – FIGs. 1B & 4B
US 20160111210 – FIGs. 1 & 2
US 20150318110 – FIGs. 2 & 4 and [0052] & [0061]
US 20150114701 – FIG. 6 and Table 1
US 20140240895 – FIG. 2
US 20130033154 – FIGs. 2 & 3 and [0047], [0054] & [0067]
US 20130321981 – FIG. 18 and [0184]
US 20120075766 – FIG. 5 and [0053]
US 20120019978 – FIG. 3 and [0078] & [0079] 
US 20070195484 – FIGs. 10A & 10B
US 20060215350 – FIGs. 1, 11 & 12 and [0022] & [0066]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M DUBUISSON whose telephone number is (571)272-8732. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DANIEL M. DUBUISSON/Examiner, Art Unit 2848         

/David M Sinclair/Primary Examiner, Art Unit 2848